J^t*
                 H??EAL..HO. 02-15-00 W-CA.
                         ZN          THE
                 d10 CoudT of WW
                    AT AUSTIN, TBkfs

                                                    October 10, 2016
                                 7

                            v.


                 THE MTt Of TExA$                       ^RECEIVED \
                                                           OCT 1 0 2016
                                                        ,THIRD COURTOF APPEALS,



           h??m of ctmMM .c/?-tr-o603
                      f[kOf\ TUB WW
           MXCm pjjffllcrCOURT OF ffWCOuHFf

          .TO) M01JM FPU EXTFJMUl OF Tflf. TO fTlf,
        0EUM'fMoj£ mm oiiFufmE to mm
                                 MZEF

           TO THE HOMMLF- WLC£* OF w com
                       Of        fiftBMS:

f             Comes now ZoutfS Anfam IUmDJ'. Afpellm pro Je. a I
       \jr\<T {; or rtjo oriel L SimMys. In. ivjoof^. hpywM
f^

      WCfJd /W ml ~Tbl\o\y\l\%


               On Qddkc24 ^15 itjawfml fyfdw.iJk..
     cr AmmA^ njsojJr wm /Jemy k/#mn. Tie Jury /meuoJ
     /*nWM/n *f 15 yturs iMjtriSotohiMT m w te*u Pe{    ptrTWT

     of CfiM\mS$\mct, _.. ..;_.

                             ir
          Or\, OMtr 24 loft /k/t//y toml AppeJLl fully <£
     ^Mrui^d faswf w\lf\ ju Wy W&Mm> The Jury oj^sm
     fifteen)' &.1?ye*rt inprteonmcnT iVi.w Tcku vepMVnefli if
     ur/AiiViJi. l/vjspce,

                             nr.

             Qi\. Z&lyJyjxdA , v^cKoiff. r#/W /U^ /y w(
     rto-Z-ree -fid ^flfetaM' Aid * rMfo tile pro jc brief or
      retiforvSe h we AmcS J>ciQJ.

           ®* AuQcstf Z%20l6 j Jiie AppelUe recori woj -firJr
     Khoie MtilMi io App^wr* %e deal l\me -h>r fi/fnf nfpdlmw
0^
      Qhtf.--.9r reJfonse /J\ OcfoUr ?4) 2°l£-
    r




                   ~Z




  i#rf*-7 V*-""^ty **U*u />/^

                 XT

Or response in 6uffoA /tyeX*& t/f*l, '


f «V * ^ ^          JF/>eLpJ/r/Je Utr ram

                             Reg/eofoU* cfi^ed

                            Aepewr. pro Je
T Yereby Cerh'fy +W- OY) Octohec_J_             J^r)l6/ cl \we.
OiYli Correct copy of Afpellfi>>^K<> motion for eytan$/'<?r? \o
file Wl Irtet or fc^ponSe Uat? ymleJ. +° the aHornty
for fk? 5-fet+e by tt$. F/6+ Ck#? yneul dMr^<6eA
+o Jeffrey D> kyle &+ ?& M &W7j fabnJeWb


                                    Appellant, ?Co Sa


ij Loo\^ RtLrto5y Tb£Sitr30'&l60, beinfl pce6&nt\y \MorleratU
'in 7^e Byrd Un!-t of the lefa6 Depart/nwt &-f_Crfmmal
Jt^hu: Tr)$ii±vhona I Dillon in Udfer County, A3&S,
l/en'fy <XnA Active under penalty of perjur) iM~ the.
foregoing 6htements cure true. mA Correct. ^XeoAed. 0/?
ty\& the—Z—daJ of October,2014.



                                   Loufy ft, fyimo5
                       c
                           U            r-
                       s    ~   •
                                        <Q>
                                        ^
                      tf- Tf
                      c:
                          ^              0^
             £s       5?T >o         ~rc
                  \        -C
                           sj
                      3                  3
                                         0
                      n/                vN
                  N/                 -*•
                  VA/               r3
                                    VZ-7




 •si
 Q)
 •si


  I
 h)
 in

 •si




                                    <J


                                    1



3*15$?^                             •A
                                    0

                                    3




 =     \J\